
	
		II
		112th CONGRESS
		2d Session
		S. 2527
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2012
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on triflic
		  acid.
	
	
		1.Triflic acid
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Triflic acid (CAS No. 1493–13–6) (provided for in subheading
						2904.90.50)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
